      Case 1:19-cr-00103-JLS-HKS Document 14 Filed 07/08/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF NEW YORK


__________________________________

UNITED STATES OF AMERICA,

             Plaintiff,                            AMENDED
             v.                                 SCHEDULING ORDER

SHANE GUAY,
                                                Criminal No. 19-CR-103V
           Defendant.
__________________________________


      (1)    All pretrial motions, both dispositive and non-dispositive, including all
             supporting papers and memoranda of law in support thereof, shall be filed
             by August 30, 2019. ALL MOTIONS SEEKING A SEVERANCE ARE TO
             BE SEPARATELY FILED WITH THE HON. LAWRENCE J. VILARDO.

      (2)    All responses to pretrial motions, including all supporting papers and
             memoranda of law in support thereof, filed in accordance with the
             preceding paragraph shall be filed by September 13, 2019.

      (3)    Oral argument on any pretrial motions shall be heard on September 24,
             2019 at 10:00 a.m.

      (4)    IF NO MOTIONS ARE FILED ON OR BEFORE THE AFORESAID
             DATE, THE GOVERNMENT SHALL IMMEDIATELY FILE A MOTION
             REQUESTING A TRIAL BEFORE THE HON. LAWRENCE J. VILARDO.

        In accordance with the United States Supreme Court=s decisions in Zedner v.
United States, 547 U.S. 489 (2006) and Bloate v. United States, 559 U.S. 196 (2010),
the period of time from the date of this order, until the date of making and/or filing of
pretrial motions is excluded pursuant to and in accordance with the provisions contained
in 18 U.S.C. Section 3161(h)(7)(A) and 18 U.S.C. Section 3161(h)(7)(B)(iv) for the
reasons stated on the record herein.




                                          1
       Case 1:19-cr-00103-JLS-HKS Document 14 Filed 07/08/19 Page 2 of 2




       If no motions are filed by the filing date set forth in paragraph (1), the case shall
be referred to the district court judge to whom the case is assigned for trial and the
speedy trial exclusion set forth above shall terminate as of the cutoff date for the filing of
motions set forth herein.

       Any requests for extension of the above dates must be made by the filing of a
motion, electronically, with the Clerk of the Court, prior to the due date. Such
application shall be made only after conferring with all other parties and shall include a
suggested rescheduled date, agreeable to all parties. As a general rule, no request for
an extension will be granted unless good cause is shown.

      Counsel for the parties are directed to provide the Court with a courtesy
copy of Motions, Responses, Replies, Memoranda of Law, and Exhibits clearly
marked.

       SO ORDERED.

                                                   S/ H. Kenneth Schroeder, Jr.
                                                   H. KENNETH SCHROEDER, JR.
                                                   United States Magistrate Judge

DATED:        July 8, 2019
              Buffalo, New York




                                             2
